[Cite as State v. DeVaughns, 2021-Ohio-3371.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                   MONTGOMERY COUNTY

 STATE OF OHIO                                       :
                                                     :
         Plaintiff-Appellee                          :   Appellate Case No. 29113
                                                     :
 v.                                                  :   Trial Court Case No. 2006-CR-843
                                                     :
 CHRISTOPHER A. DEVAUGHNS                            :   (Criminal Appeal from
                                                     :   Common Pleas Court)
         Defendant-Appellant                         :
                                                     :

                                                ...........

                                                OPINION

                         Rendered on the 24th day of September, 2021.

                                                ...........

MATHIAS H. HECK, JR., by ELIZABETH A. ELLIS, Atty. Reg. No. 0074332, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, 5th Floor, Dayton, Ohio
45422
      Attorney for Plaintiff-Appellee

CHRISTOPHER A. DEVAUGHNS, #A525-249, P.O. Box 69, London, Ohio 43140
     Attorney for Defendant-Appellant

                                            .............

DONOVAN, J.
                                                                                        -2-


               Christopher A. DeVaughns appeals from the trial court’s denial of three

motions that he had filed pro se, which generally related to the existence of plain error,

witnesses’ competency, and a presentence investigation. We affirm the judgment of the

trial court.

               The facts surrounding DeVaughns’s convictions were set forth in our

previous opinion in State v. DeVaughns, 2d Dist. Montgomery No. 21654, 2007-Ohio-

3455, ¶ 1-4. Therein, we affirmed DeVaughns’s convictions for felonious assault and

kidnapping, but we remanded the matter for resentencing because the court had not

afforded DeVaughns an opportunity to speak on his own behalf at sentencing. Id. at

¶ 36. The trial court imposed an aggregate sentence of 18 years.

               On December 8, 2020, DeVaughns filed a motion in the trial court asserting

error at trial as follows:

                * * * [T]he attached documents (Exhibits 1-7 of the attached

        appendix) are of the Defendant’s misbeliefs that the Identity of the “BLOOD

        ON IT” evidence to convict had already been identified; however, the

        identity whatof [sic], in violation of Crim.R. 16, is being withheld. To wit:

        Discovered at time of Recent appeal 2020-CA-283701

                * * * For reasons of gross ineffective assistance of appointed

        appellate counsel, at [the] time of Defendant’s direct appeal * * * The

        Defendant is asking this Court to find that appointed counsel, many years

        experienced, allowed the State’s “Blood on it” evidence inadmissible, to be

        presented to the Defendant’s Trial Jury; resulting, pursuant Crim.R. 52(B)


1
    State v. DeVaughns, 2d Dist. Montgomery No. 28370, 2020-Ohio-2850.
                                                                                       -3-


      PLAIN ERROR – REVERSIBLE ERROR.

            On December 9, 2020, DeVaughns filed a motion asking the trial court,

“pursuant to Evid.R. 601(A): to find that the testimony given while experiencing heavy

influences of heroin and crack-cocaine, self-admittedly, of the State’s sole Plaintiff,

Lynelle V. Moore, to be inadmissible pursuant Ohio Evid. R. 601 (A).” We note that

Evid.R. 601 sets forth a general rule of competency for witnesses.

            Finally, on January 5, 2021, DeVaughns filed a “motion to remand,” asserting

that, at his resentencing on remand, his trial and appellate counsel “were self-made

unavailable to the trial court and to the Defendant.” He seemed to ask to be resentenced

again, with defense counsel required to appear. DeVaughns’s motion relied on R.C.

2951.03(B)(2), which provides: “Prior to sentencing, the court shall permit the defendant

and the defendant's counsel to comment on the presentence investigation report and, in

its discretion, may permit the defendant and the defendant's counsel to introduce

testimony or other information that relates to any alleged factual inaccuracy contained in

the report.” Devaughns attached a portion of our opinion in State v. DeVaughns, 2d Dist.

Montgomery No. 22349, 2008-Ohio-4010.             In that appeal from DeVaughns’s

resentencing, we held that “no reasonable argument can be made that the trial court erred

by proceeding with the re-sentencing hearing, because the record reflects that

Devaughns voluntarily chose to proceed with [an associate of his original appellate

counsel] representing him at the hearing.” Id. at ¶ 30.

            In its decision overruling all of DeVaughns’s motions, the trial court simply

stated that the motions were “not well taken.”

            DeVaughns asserts two issues for review in his brief. In his first argument,
                                                                                             -4-


he asserts that one of the witnesses at his trial, Lynelle Moore, was under the influence

of drugs when she testified against him, that her testimony was accordingly inadmissible,

and that he received ineffective assistance of appellate counsel.               In his second

argument, DeVaughns asserts that, at the time of the kidnapping of which he was

convicted, “else where” and had an exculpatory alibi.2 DeVaughns does not raise any

argument with respect to the denial of his first motion.

             The State responds that DeVaughns’s claims in this appeal are barred by res

judicata and by the law of the case.          The State directs our attention to State v.

DeVaughns, 2d Dist. Montgomery No. 24631, 2012-Ohio-5791, and State v. DeVaughns,

2d Dist. Montgomery No. 27727, 2018-Ohio-1421. We agree with the State.

             In State v. Devaughns, 2d Dist. Montgomery No. 24631, 2012-Ohio-5791,

¶ 8, we stated:

              * * * Devaughns herein for the first time asserts multiple arguments

       related to his trial. For example, his second, third, fourth, eighth and tenth

       assigned errors are directed to the trial testimony of the victim

       herein, Lynelle Moore, and her sister, Katrina Moore, whose credibility

       Devaughns contests.3 Devaughns' fifth assignment of error is addressed

       to the trial court's failure to instruct the jury regarding his purported alibi. In

       his seventh assigned error, he asserts that “blood samples” admitted at trial


2
 We note that DeVaughns did not raise the issue of his alleged alibi defense in the
motions he filed in the trial court.

3
 These assigned errors were identified as follows: “Lynelle Moore, Katrina Moore Brooks,
Under the Influence of Drugs”; “Perjured Testimony, State Witness, Lynelle Moore”;
“Assistant Prosecutor Failed to Correct Perjured Testimony”; “Perjury Ohio Revised Code
R.C. 2921.11(a)”; and “Witness Misconduct, Complaining State Witness, Lynelle Moore.”
                                                                                        -5-


      were inadmissible. In his ninth assignment of error, he asserts that “juror

      misconduct” occurred. “Under the doctrine of res judicata, a final judgment

      of conviction bars the convicted defendant from raising and litigating in any

      proceeding, except an appeal from that judgment, any defense or any

      claimed lack of due process that was raised or could have been raised by

      the defendant at the trial which resulted in that judgment of conviction or on

      an appeal from that judgment.” State v. Perry, 10 Ohio St.2d 175, 226

      N.E.2d 104 (1967). Devaughns' second, third, fourth, fifth, seventh, eighth,

      ninth and tenth assigned errors are barred by the doctrine of res judicata

      and overruled.

(Footnote added.)

             In State v. DeVaughns, 2018-Ohio-1421, we held that “the blood evidence

issue raised in DeVaughns' motion for new trial was barred by the doctrine of res judicata,

as he could have raised that issue in his direct appeal and raised similar issues” in State

v. DeVaughns, 2d Dist. Montgomery No. 24631, 2012-Ohio-5791, and State v.

DeVaughns, 2017-Ohio-475, 84 N.E.3d 332 (2d Dist.). Id. at ¶ 21. We also concluded

that our decision in State v. DeVaughns, 2d Dist. Montgomery No. 23720, 2011-Ohio-

125, “remain[ed] the law of the case, thus rendering any challenge DeVaughns may have
                                                                                       -6-


to that decision without merit.”4 DeVaughns, 2d Dist. Montgomery No. 27727, 2018-

Ohio-1421, ¶ 24. In DeVaughns, 2d Dist. Montgomery No. 23720, 2011-Ohio-125, we

stated that a witness letter stating that DeVaughns picked up his child from a daycare

facility while he was allegedly restraining Moore was not newly discovered evidence

warranting a new trial, and that the substance of the letter was admitted as a stipulation

at the original trial. Id. at ¶ 22-23.

              As the State correctly asserts, this Court has previously addressed all of

DeVaughns’s arguments and rejected them; they were thus barred by the doctrines of res

judicata and the law of the case. The trial court properly overruled his motions.

              The judgment of the trial court is affirmed.

                                         .............



HALL, J. and WELBAUM, J., concur.



Copies sent to:

Mathias H. Heck, Jr.
Elizabeth A. Ellis
Christopher A. DeVaughns
Hon. Gregory F. Singer




4 “The law of the case doctrine ‘provides that the decision of a reviewing court in a case
remains the law of that case on the legal questions involved for all subsequent
proceedings in the case at both the trial and reviewing levels.’ ” State v. DeVaughns, 2d
Dist. Montgomery No. 28370, 2020-Ohio-2850, ¶ 15, quoting Nolan v. Nolan, 11 Ohio
St.3d 1, 3, 462 N.E.2d 410 (1984) (“DeVaughns sought leave to file a motion for new trial
based on newly discovered evidence, i.e., allegedly new blood evidence that would
somehow exonerate him. However, any issue regarding the blood evidence has already
been decided by this Court, and is therefore barred by the law of the case doctrine.”)